Voting time
The next item is the vote.
(For the results and other details on the vote: see Minutes)
Mrs Morkūnaitė-Mikulėnienhas asked to table a procedural motion.
(LT) Mr President, ladies and gentlemen, this year, 13 January marks the 20th anniversary of an event which brought down the walls of the Soviet empire. In 1991 in Lithuania, an unarmed crowd of several thousand people resisted the aggression of the Soviet army and defended freedom and independence. The bloody events of the night of 13 January stunned Europe and the whole world. Countries, international organisations and individuals reacted to the violence of the occupying forces, sending messages of support to Vilnius. On behalf of all the people of Lithuania, I would like to thank the European Parliament for the resolution adopted on 24 January 1991, supporting the Baltic States, and condemning Soviet aggression. We thank the countries you represent which did not desert us. As a symbol of our thanks, you will find a commemorative publication in your boxes, in memory of those events. So that such a tragic story is never repeated, we must ...
Thank you, Mrs Morkūnaitė-Mikulėnienė. I would ask you to stop speaking now, because we allowed you the floor even though it was not a procedural motion that you were tabling. I did not want to interrupt you out of politeness and because you were making some valid points. Thank you.